DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 57-61 have been rejoined in the present application by the following reasons below:
Claim 43 is allowable. Claims 57-61, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 57-61 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.121 are no longer
45. (CURRENTLY AMENDED) The loaded pallet inspection system of Claim [44] 43 wherein the target area is visibly marked on the support surface.
46. (CURRENTLY AMENDED) The loaded pallet inspection system of Claim [[44]] 43 wherein the target area is defined by crosshairs on the image recorder.
47. (CURRENTLY AMENDED) The loaded pallet inspection system of Claim [[44]] 43 wherein the support surface is a conveyor for moving loaded pallets.
50. (CURRENTLY AMENDED) The loaded pallet inspection system of Claim [[48]] 43 wherein the manufacturing specification is further directed to an arrangement of straps securing a plurality of articles to the loaded pallet.
55. (CURRENTLY AMENDED) The loaded pallet inspection system of Claim [[44]] 43 wherein the target area is transverse to the support surface.
56. (CURRENTLY AMENDED) The loaded pallet inspection system of Claim [[44]] 43 wherein the target area is three dimensional forming a virtual volume.
57. (CURRENTLY AMENDED) A method of inspecting a loaded pallet inspection using the loaded pallet inspection system of Claim [[44]] 43, the method comprising the steps of: providing an image recorder supported adjacent a conveyor; capturing an image of the loaded pallet supported on the conveyor; transmitting a signal from the image recorder to a computer wherein the signal carries digital information for reproducing the image on the computer; comparing the image to a manufacturing specification using a software routine stored on a memory on the computer; determining whether the image is within a manufacturing tolerance of the manufacturing specification using the software routine.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a loaded pallet inspection system comprising all the specific elements with the specific combination including a target area defined by a boundary having a surface area greater than a cross- sectional surface area of the loaded pallet, wherein the manufacturing specification comprises a position of the loaded pallet on the generally horizontal support surface and the target area corresponds to the manufacturing tolerance, a first guide mounted above the support surface, wherein the first guide supports the image recorder and is configured to allow longitudinal movement by the image recorder in a direction of a traverse of a conveyor, and a second guide mounted above the support surface, wherein the second guide further supports the image recorder and is configured to allow transverse movement by the image recorder in a direction transverse to the direction of the traverse of the conveyor, wherein the image recorder is multi-positional relative to the support surface in set forth of claim 43, wherein dependent claims 45-47, 50-52, and 55-61 are allowable by virtue of dependency on the allowed claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 13, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886